Citation Nr: 9935660	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  93-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of repair of a traumatic thoracic aortic aneurysm, 
currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1962 to April 
1966.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in 
May 1992 which denied the claimed benefits.  


FINDINGS OF FACT

1.  The evidence does not disclose any current postoperative 
residuals of repair of a traumatic thoracic aortic aneurysm.  
The disability is asymptomatic.  

2.  The veteran developed a left shoulder disability as a 
result of the thoracotomy incision for repair of a traumatic 
thoracic aortic aneurysm.  He has left (minor) shoulder 
weakness and discomfort that limit range of motion of the 
shoulder to less than shoulder level, but not less than 
45 degrees from the side.  

3.  Postoperative residuals of repair of subclavian steal 
syndrome are also manifested by a tender, but well healed, 
left supraclavicular scar that is non-disfiguring and 
produces no functional impairment.  


CONCLUSIONS OF LAW

1.  Postoperative residuals of repair of a traumatic thoracic 
aortic aneurysm are not more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, and Code 7110 (1999).  

2.  A left (minor) shoulder disability is 20 percent 
disabling and no more.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and Code 5201 (1999).  

3.  A left supraclavicular scar is 10 percent disabling and 
no more.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.10, and Code 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The records indicate that the veteran was involved in a motor 
vehicle accident in October 1964 in which he sustained 
multiple injuries, including a traumatic hemothorax, which 
was treated with a tracheostomy and a chest tube.  He was 
hospitalized for an extended period during service.  A 
routine chest x-ray in 1981 reportedly showed an aneurysmal 
dilatation of the thoracic aorta.  During a VA 
hospitalization in June 1981, the veteran underwent resection 
of the aneurysm and replacement with a Dacron tube graft.  
Essentially no postoperative complications were noted.  

A rating decision in June 1982 granted service connection for 
residuals of an aneurysm of the descending thoracic aorta due 
to trauma.  A 100 percent rating was assigned, effective from 
June 1981, and the evaluation for the disability was reduced 
to 20 percent disabling, effective from September 1982.  

At the time of a VA compensation examination in September 
1983, the veteran reported having pain in the left side of 
his chest.  No pertinent abnormal clinical findings were 
noted; however, the purpose of the examination was to 
determine the presence and severity of any neurological 
residuals of a head injury sustained in the 1964 accident.  

The veteran was hospitalized at a VA facility in March 1989 
for evaluation and treatment of nasal airway obstruction.  
The summary of that hospitalization does not note any 
pertinent complaints or abnormal clinical findings attributed 
to the aneurysm repair.  

The veteran was hospitalized at a VA facility in June 1991, 
where arteriography revealed stenosis of the left subclavian 
artery at its origin.  (The origin of the subclavian artery 
had reportedly been incorporated into the proximal end of the 
thoracic aortic aneurysm graft.)  He had complained of black 
out spells when he turned his body toward the left, as well 
as anterior chest, shoulder, and neck pain and pain with 
increased activity of his left arm.  The diagnosis was 
subclavian steal syndrome.  VA outpatient records dated from 
May 1990 to October 1991 reflect similar complaints beginning 
in February 1991.  

In July 1991, the veteran requested an increase in the 
ratings assigned for his service-connected disabilities, 
including his aortic aneurysm.  It should be noted that 
service connection was then in effect for a number of other 
disabilities, all due to the in-service accident, including 
residuals of a spontaneous left pneumothorax and hemothorax, 
fractures of the left elbow and femur, fracture of a left 
rib, residuals of a fracture of the maxilla and nasal bones, 
residuals of a concussion, and scars over the forehead and 
trachea.  

The veteran was again hospitalized in November 1991 for 
further evaluation.  At that time, he denied recent symptoms.  
The physical examination was negative, except for a left 
subclavian bruit.  During the evaluation, he developed signs 
of cardiac ischemia and a cardiac catheterization later 
revealed significant coronary artery disease.  

A May 1992 rating decision included the left subclavian 
artery stenosis as part of the service-connected aortic 
aneurysm disability, but denied an increased rating for the 
disability.  The rating decision also denied service 
connection for coronary artery disease and increased ratings 
for the veteran's left elbow and hip disabilities.  The 
veteran appealed the issues relating to his aortic aneurysm 
and coronary artery disease.  

A VA outpatient record dated in October 1992 shows the 
veteran's complaint of dizzy spells.  The examiner noted the 
veteran's report that he had a cerebral aneurysm (the chart 
was not available to the examiner).  (A July 1992 rating 
decision denied service connection for a right cerebral 
aneurysm.)  

Another VA compensation examination was conducted in May 
1995, primarily to evaluate the veteran's subclavian steal 
syndrome.  He expressed complaints of syncopal episodes that 
occurred at unpredictable intervals, but usually prompted by 
certain movements of his head and upper torso and with 
exertion and occurring every couple months.  The veteran 
denied symptoms of arm claudication, however.  He also denied 
a history of any other symptoms of vascular disease.  On 
examination, the veteran tended to favor his right arm and 
leg.  The right radial pulse was full, but the left radial 
pulse was diminished, and the blood pressure in the left arm 
was lower than on the right.  No abdominal masses were 
palpable and the femoral pulses were full and symmetric.  
Duplex scan of the veteran's cerebral vessels revealed less 
than 15 percent stenosis of the right and left internal and 
external carotid arteries, with antegrade flow on the right 
and retrograde flow on the left.  The examiner commented that 
the veteran's left arm pain seemed more consistent with his 
orthopedic injuries and noted his history of a traumatic 
aortic transection resulting in a thoracic pseudoaneurysm, 
symptoms suggestive of subclavian steal syndrome, and the 
relative lack of peripheral vascular disease elsewhere.  

Private medical records reflect that the veteran underwent a 
left carotid to left subclavian artery bypass in November 
1995.  

In March 1996, another VA compensation examination was 
conducted.  The veteran reported that, since the November 
1995 surgery, he had not had any symptoms of dizziness, but 
he continued to complain of left arm pain.  He also reported 
decreased range of motion, some coolness of the left upper 
extremity (which had resolved for the most part since the 
recent surgery), and decreased strength and occasional 
numbness in the left upper extremity.  He denied any angina 
or dyspnea on exertion, paroxysmal nocturnal dyspnea, or 
pedal edema.  On examination, the veteran was noted to be 
thin, in no acute distress.  There was a scar over the left 
subclavian artery.  Some discomfort was noted on palpation of 
the left neck; however, no deformities were apparent.  The 
lungs were clear to auscultation.  Some abnormal findings 
were heard on auscultation of the heart.  Examination of the 
abdomen was benign.  The pulses were 2+/4 throughout, except 
for the left radial pulse, which was 2-/4; no bruits were 
heard.  No other pertinent abnormal clinical findings were 
reported.  The examiner's assessment included subclavian 
steal syndrome, with atrophy, weakness, and decreased range 
of motion of the left upper extremity, possibly secondary to 
the motor vehicle accident injury and the subsequent 
surgeries.  

In a letter from the veteran's private vascular surgeon in 
March 1996, the physician noted that the veteran had "some 
decreased morbidity of the left shoulder from his thoracotomy 
and decreased morbidity of his left elbow because of a 
fracture in the past."  

A rating decision in May 1996 assigned a separate disability 
rating for the veteran's subclavian steal syndrome, effective 
from October 1995.  

A VA neurological examination was conducted later in May 
1996.  The veteran complained of constant pain in the left 
side of his neck and left arm that were aggravated by 
movement, as well as dizziness with exertion.  The 
examination was primarily limited to the left upper 
extremity.  Strength in that extremity was noted to be 
normal, although less than on the right side.  There was no 
muscle atrophy.  The examiner noted some decreased range of 
left shoulder motion due to weakness and discomfort, however.  
The listed diagnosis was history of subclavian steal 
syndrome, status post-left carotid-subclavian graft.  

The veteran's private neurologist wrote to his vascular 
surgeon in October 1996 describing his various complaints and 
clinical findings.  The letter primarily concerned the 
neurological findings pertaining to the veteran's left arm.  
But he also noted that the scar in the left supraclavicular 
are was "indeed sensitive."  He also noted some mild 
restriction of the left shoulder.  In addition, the 
neurologist indicated that he had prescribed a topical 
anesthetic cream to relieve the scar sensitivity.  

The report of a private nerve conduction study of the 
veteran's left upper extremity in October 1996 revealed 
findings consistent with mild to moderate carpal tunnel 
syndrome and moderate cubital tunnel syndrome.  

A personal hearing was conducted before a hearing officer at 
the RO in October 1996.  The veteran testified that he had 
had difficulty raising his left arm above his shoulder due to 
weakness since the aneurysm surgery.  He also described 
numbness, apparently in the area of the thoracotomy incision.  
In addition, the veteran complained of pain, numbness, and 
weakness in his left arm.  

In January 1997, VA general medical and neurological 
examinations were conducted.  The general medical examiner 
noted that the veteran's tracheostomy scar was tender to the 
touch.  Forward flexion of the left shoulder was possible 
from 0 to 75 degrees, with abduction possible from 0 to 
70 degrees.  The examiner noted some atrophy of the left 
shoulder and upper arm.  The neurologist's report primarily 
concerned the left forearm and hand, but the examiner 
indicated that the veteran was unable to abduct his left arm 
more than 45 degrees and stated that there was some atrophy 
of the muscles of the left arm.  

The decision of a Social Security Administration (SSA) 
Administrative law judge dated in April 1993 and received in 
February 1997 states that that the veteran was entitled to 
SSA disability payments, effective in 1991.  An SSA examiner 
listed his disabilities as residuals of an aortic aneurysm 
repair, osteoarthritis of the knees and left elbow, stenosis 
of the left subclavian artery, a right cerebral artery 
aneurysm, residuals of excision of the left radial head, 
peptic ulcer disease, and positional dizziness.  

Private hospital records note the veteran's hospitalization 
in June 1997 for evaluation of chest pain that had begun the 
previous day.  Cardiac catheterization during that 
hospitalization showed the presence of single vessel coronary 
atherosclerosis.  

In October 1997, a VA orthopedic examination was conducted to 
evaluate the veteran's service-connected left leg disability.  
The veteran was hospitalized at a VA facility later in 
October 1997 for evaluation and treatment of atrial 
fibrillation, which converted to sinus rhythm spontaneously.  
The report of that hospitalization does not contain 
complaints or clinical findings that are pertinent to his 
thoracic aneurysm disability.  The summary of a VA 
hospitalization in April 1998 also does not note any current 
complaints or clinical findings referable to the aortic 
aneurysm repair.  

VA outpatient records dated from April 1997 to February 1999 
primarily concern treatment for unrelated disorders, 
including coronary artery disease.  They do note complaints 
of dizziness, but the examiners doubted that the etiology was 
vascular.  During that period, the veteran was further 
evaluated for left carpal tunnel syndrome and left cubital 
tunnel syndrome.  In January 1999, the veteran underwent 
surgery to correct both those conditions.  Chest x-rays 
during the period were interpreted as not showing any 
significant changes from previous films.  

Although VA orthopedic and neurological examinations were 
conducted in March and April 1999, those examinations were 
directed at the veteran's service-connected left elbow and 
wrist disabilities and did not address his chest or left 
shoulder.  

An August 1999 rating decision increased the rating for 
postoperative residuals of subclavian steal syndrome to 
60 percent disabling, incorporating the residuals of carpal 
tunnel syndrome and cubital tunnel syndrome and also granted 
a total disability rating based on individual 
unemployability.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claim concerning this 
issue is well grounded.  In addition, there is no indication 
that there are additional, unsecured records that would be 
helpful in this case.  Therefore, the Board has no further 
duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Initially, the Board notes that service connection has been 
established for several disabilities as a result of the in-
service automobile accident, including residuals of fractures 
of the left elbow and left femur, a fractured rib, a forehead 
scar, residuals of a concussion, residuals of a spontaneous 
pneumothorax and hemothorax, and residuals of a fractured 
maxilla and nasal bones.  Further, during the pendency of the 
veteran's appeal, a separate rating was assigned for the 
veteran's subclavian steal syndrome, with ulnar neuropathy, 
cubital tunnel syndrome, and carpal tunnel syndrome, with 
left upper extremity weakness and limitation; that disability 
is evaluated under the provisions of Diagnostic Code 5813.  
The postoperative residuals of the thoracic aneurysm itself 
are currently evaluated 20 percent disabling under Code 7110.  

The regulations preclude evaluating the same manifestations 
of a disability under various diagnoses or diagnostic codes.  
38 C.F.R. § 4.14 (1999).  

After establishment of the diagnosis of an aortic aneurysm, 
with markedly disabling symptoms, and for one year after 
surgical correction, a 100 percent rating is to be assigned.  
A 60 percent rating is warranted if exertion and exercise are 
precluded.  Thereafter, residuals of graft insertion are to 
be rated according to the findings and symptoms under the 
most appropriate analogy, with a minimum rating of 
20 percent.  Diagnostic Code 7110 (in effect prior to January 
12, 1998).  

In January 1998, VA revised the criteria for evaluating 
cardiovascular disabilities.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a decision on his claim under the criteria which 
are most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The revised criteria for Code 7110 indicate that if the 
aneurysm is five centimeters or larger in diameter, or if 
symptomatic, or for indefinite period from the date of 
hospital admission for surgical correction (including any 
type of graft insertion), a 100 percent rating is to be 
assigned.  If the disability precludes exertion, a 60 percent 
evaluation is warranted.  Otherwise, the residuals of 
surgical correction are to be evaluated according to the 
organ systems affected.  Code 7110 (effective January 12, 
1998).  

The evidence clearly shows that the thoracic aneurysm itself 
was repaired in 1981 and is now completely asymptomatic.  
There is no medical evidence that the aneurysm precludes any 
activity.  Therefore, under the revised rating criteria of 
Code 7110, a noncompensable rating is warranted.  However, 
Code 7110 as previously in effect, provides that a minimum 
20 percent rating is to be assigned.  Accordingly, the 
minimum 20 percent rating under the old criteria is more 
favorable to the veteran than that assignable under the 
revised criteria, but no higher rating for the aneurysm is 
appropriate under Code 7110.  Karnas.  

It has been argued that, because the aneurysm was more than 
5cm in diameter prior to its repair, a 100 percent rating 
should be assigned under the revised criteria.  That argument 
is misplaced, however, because the aneurysm is no longer that 
large and, in fact, is no longer present at all; it was 
completely repaired in 1981.  The diagnostic code makes it 
clear that, following aneurysm repair, the disability is to 
be evaluated on the basis of symptoms or other residuals.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against an increased rating for the 
service-connected disability and that, therefore, the 
provisions of § 5107(b) are not applicable.  

Nevertheless, the record does indicate that some of the 
residuals of the treatment that the veteran has received for 
the disability in recent years have not been accounted for in 
the ratings that have been assigned.  

The records show that, beginning in May 1996, the veteran was 
noted to have problems with his left shoulder as a result of 
the thoracotomy.  The examiner indicated that, although there 
was no muscle atrophy, range of motion of the left shoulder 
was limited due to weakness and discomfort.  In January 1997, 
a general medical examiner recorded that forward flexion and 
abduction of the shoulder were each limited to 70-75 degrees.  
A neurologist at that same time, on the other hand, reported 
that the veteran could abduct his left shoulder no more than 
45 degrees and noted that there was some atrophy of the arm 
muscles.  

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 
30 percent rating for the minor arm.  If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  Code 5201.  

The Board finds that, because the demonstrated left shoulder 
limitation of motion has been attributed to the thoracotomy 
for the aneurysm repair, a separate rating for the shoulder 
disability is appropriate.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  The record indicates that the veteran is right-
handed; the disability, therefore, involves his minor arm.  
Since the medical evidence reflects that the veteran is 
unable to flex or abduct his left shoulder to shoulder level 
and that motion may be limited to midway between the side and 
shoulder level, and resolving all doubt in the veteran's 
favor, the criteria of Code 5201 indicate that a 20 percent 
rating, and no more, is warranted for the left shoulder 
disability, based on limitation of motion.  There is no 
evidence that motion is limited to less than 45 degrees.  The 
veteran has asserted that he has difficulty lifting anything 
using his left arm.  The medical evidence makes clear, 
however, that most of this difficulty is due to weakness and 
other neurological problems in his forearm and hand.  Those 
manifestations have already been taken into account in 
evaluating the veteran's left arm disability under Code 8513 
and so cannot be used in evaluating the shoulder disability.  
It should be emphasized, however, that Code 8513 does not 
contemplate shoulder impairment; thus rating the shoulder 
separately would not violate the rule against pyramiding.  
See 38 C.F.R. § 4.14.  The evidence does not show that the 
degree of disability due solely to weakness and discomfort in 
the left shoulder is productive of any functional impairment 
that is not contemplated by the provisions of Code 5201.  In 
this regard, the Board has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and also the holding of the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), in arriving 
at a determination in this case.  Accordingly, the Board 
concludes that a separate 20 percent rating and no more is 
warranted on the basis of limitation of left shoulder motion.  

In addition, the veteran's private neurologist noted in 
October 1996 that the left supraclavicular scar (from the 
left carotid-subclavian artery bypass) was "indeed 
sensitive" and prescribed a topical anesthetic cream.  
Although the subclavian steal syndrome (which was surgically 
repaired by insertion of a carotid-subclavian artery bypass) 
has been separately evaluated on the basis of neurological 
impairment to the veteran's left arm, the surgical scar from 
the incision is potentially entitled to another separate 
rating.  Esteban.  

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  38 C.F.R. 
Part 4, Codes 7803, 7804, 7805 (1999).  Scars of the head, 
face or neck which are only slightly disfiguring warrant 
assignment of a noncompensable evaluation.  A 10 percent 
rating is to be assigned if a scar is moderately disfiguring.  
The appropriate rating may be increased when there is marked 
discoloration or color contrast.  38 C.F.R. Part 4, Code 7800 
(1999).  

The evidence does not show that the supraclavicular scar is 
in any way disfiguring, that it is other than well healed, or 
that it produces any functional impairment whatsoever.  
However, it is shown to be tender, or, as noted by the 
examiner, sensitive, on objective demonstration.  
Accordingly, a separate 10 percent rating, and no more, for 
the left supraclavicular scar is warranted.  Code 7804.  


ORDER

An increased rating for postoperative residuals of repair of 
a traumatic thoracic aortic aneurysm, currently evaluated 
20 percent disabling, is denied.  

A separate 20 percent rating, and no more, is granted for 
limitation of motion of the left shoulder, as a postoperative 
residual of repair of a traumatic thoracic aortic aneurysm, 
subject to the law and regulations governing the award of 
monetary benefits.  

A separate 10 percent rating, and no more, is granted for a 
left supraclavicular scar, as a postoperative residual of 
surgery for subclavian steal syndrome, subject to the law and 
regulations governing the award of monetary benefits.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

